

117 HR 5222 IH: Closing the College Hunger Gap Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5222IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mrs. Hayes introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo address food and housing insecurity on college campuses.1.Short titleThis Act may be cited as the Closing the College Hunger Gap Act of 2021.2.Questions on food and housing insecurity in National Postsecondary Student Aid StudyThe Secretary of Education shall add questions that measure rates of food and housing insecurity to the National Postsecondary Student Aid Study.3.Information on SNAP eligibility(a)In generalSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:(i)Information on SNAP eligibility(1)In generalFor each year for which a student described in paragraph (2) submits a form described in subsection (a), the Secretary shall send to such student information regarding potential eligibility for assistance under, and application process for, the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) in written and electronic form. Both the written and electronic communication shall include contact information for the State agency responsible for administering the supplemental nutrition assistance program in the State in which the student resides.(2)StudentsA student is described in this paragraph if the student has an expected family contribution equal to zero for the year..(b)ConsultationThe Secretary of Education shall consult with the Secretary of Agriculture, and the head of any other applicable Federal or State agency, in designing the written and electronic communication regarding potential eligibility for assistance under, and application process for, the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) as described in section 483(i) of the Higher Education Act of 1965 (20 U.S.C. 1090(i)).4.Effective dateThis Act and the amendment made by this Act shall take effect 120 days after the date of enactment of this Act.